DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Election/Restrictions
Newly amended claims 3, 5, 6, 11, 13 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed and presented invention does not have a second heat exchanger configured to heat exchange with the third flow from the high-pressure compressor, rather the originally claimed and presented invention has a second heat exchanger that is configured to heat exchange a flow of the further compressed BOG prior to a branch on the reliquefaction line (see that the second heat exchanger 300 heat exchanges the claimed second flow of the further compressed BOG in the reliquefaction line prior to a branch to the turbine 420, not the third flow of the further compressed BOG after the branch as claimed in claims 3 and 11).  It is further noted that claims 5 and 13 also pursue an invention that is independent or distinct from the invention originally claimed as the originally claimed and presented invention did not have a gas compressor configured to compress the mixture of the flash gas and the fourth flow to the first pressure level that the fuel compressor compresses to AND returns to the fuel compressor as these are mutually exclusive – since the flash gas mixture cannot be returned to the fuel compressor and be pressurized to the first pressure.  Restriction for examination purposes as indicated is proper because the species are mutually exclusive and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3, 5, 6, 11, 13 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Note the dependence of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “boil-off gas” (line 4) introduces “boil-off gas” anew and it is not clear if this the same boil-off gas recited previously or another boil-off gas.
	The recitation, “a flow of compressed BOG” (line 10) introduces “a flow of compressed BOG” anew and it is not clear if this the same compressed boil-off gas recited previously or another.
	The recitation, “a first flow of further compressed BOG” (line 15-16) introduces “further compressed BOG” anew and it is not clear if this the same fluid recited previously or another.
	The recitation, “a second flow of further compressed BOG” (line 17-18) introduces “further compressed BOG” anew and it is not clear if this the same fluid recited previously or another.
	The recitation, “the second flow of further compressed BOG” (line 19-20) introduces “further compressed BOG” anew and it is not clear if this the same fluid recited previously or another.
	The recitation, “a third flow of further compressed BOG” (line 20-21) introduces “further compressed BOG” anew and it is not clear if this the same fluid recited previously or another.
	The recitation, “returning to the after storage tank” (line 21) is indefinite since it is not clear what the after refers to.
	The recitation, “a fourth flow of further compressed BOG” (line 22) introduces “further compressed BOG” anew and it is not clear if this the same fluid recited previously or another.
	The recitation, “further compressed BOG” (line 24) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “further compressed BOG” (line 26) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “two or more flows” (line 3-4, page 3) reintroduces what was already recited and it is unclear if this refers to the previous two or more flows or some other fluid. 
	In regard to claim 9, the recitation, “compressing, at the fuel compressor, BOG” is indefinite because the recitation introduces anew “BOG” from the storage tank that has already been recited and it is not clear if this the same boil-off gas recited previously or another boil-off gas.
	The recitation, “compressed BOG” (line 25, page 4) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “fist pressure” (line 25, page 4) is indefinite as there is no fist pressure. 
	The recitation, “a flow of compressed BOG” (line 27, page 4) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. It is not clear why this is not –the flow of the compressed BOG--.
	The recitation, “further compress, at a high pressure compressor, a flow of compressed BOG from the fuel compressor” (line 29-30, page 4) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. It is not clear why it is not --further compressing, at the high pressure compressor, the flow of the compressed BOG--.
	The recitation, “further compressed BOG” (line 30, page 4) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “a first flow of further-compressed BOG” (line 1, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. It is not clear why it is not --the first flow of the further-compressed BOG--.
	The recitation, “a second flow of further-compressed BOG” (line 3, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “two or more flows” (line 4-5, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “a third flow of further-compressed BOG” (line 4, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	The recitation, “to the after storage tank” (line 5, page 5) is unclear as there is no after storage tank. 
	The recitation, “a fourth flow of further-compressed BOG for using as a refrigerant” (line 6, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. It is not clear why it is not -- the fourth flow of the further-compressed BOG for using as the refrigerant--
	The recitation, “the fourth flow of further-compressed BOG” (line 8, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid.  It is not clear why the recitation is not --the fourth flow of the further-compressed BOG--.
	The recitation, “the third flow of further-compressed BOG” (line 9, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid.  It is not clear why the recitation is not -- the third flow of the further-compressed BOG--.
	The recitation, “decompressing, at the decompression unit, decompress” (line 11, page 5) is indefinite for being redundant. 
	The recitation, “to provide a reliquefaction flow of BOG” (line 12, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid.  It is not clear why the recitation is not -- to provide the reliquefaction flow of BOG--.
	The recitation, “two or more flows comprising a flow of re-liquefied BOG” (line 15, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid.  
	The recitation, “and a flow of flash gas” (line 15-16, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid.
	The recitation, “a mixture” (line 19, page 5) reintroduces what was already recited and it is unclear if this refers to the previous fluid or some other fluid. 
	


The applicant is directed to consider the above issues in regard to all of the claims.  While every effort is made to identify every errant recitation, the applicant is put on notice that the indefinite problems identified should be corrected for all claims where there is a lack of antecedent basis or an improper reintroduction and correction should be had throughout all claims appropriately.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3919852) in view of any of Jung (US 2014/0060110).
In regard to claim 1, Jones teaches a system (see whole disclosure, including Fig. 1) comprising: 
a fuel compressor (8) configured to receive and compress the boil-off gas (gas from 2) from the storage tank (2) to a first pressure level; 
a high-pressure compressor (10) disposed downstream of the fuel compressor (8) and configured to further compress a flow of the compressed BOG (from 8) from the fuel compressor (8) to provide a further-compressed BOG (after 10) at a second pressure level (column 8, line 50); 
a reliquefaction line (38, 44, 46, 48) configured to receive a second flow of the further-compressed BOG (part of 38) for further processing for returning back to the storage tank (2);
a branch (40) on the reliquefaction line (38, 44, 46, 48) for dividing the second flow of the further-compressed BOG (part of 38) into a third flow of the further-compressed BOG (44) for returning to the storage tank (2) after reliquefaction and a fourth flow of the further-compressed BOG (40) for using as a refrigerant in the reliquefaction of the third flow (see that 40 cools the third flow);
an expander (12) configured to expand and cool the fourth flow of the further-compressed BOG (40);
a first heat exchanger (20) configured to cool the third flow of the further-compressed BOG (44) using the fourth flow expanded and cooled (see 42) at the expander (12);
a decompression unit (14) configured to decompress the third flow (44) cooled at the first heat exchanger (20) to provide a reliquefaction flow of BOG (after 14) in which at least part of the third flow is reliquefied (part of 44 is liquid after 14);
a liquefied gas drum (16) configured to divide the reliquefaction flow of BOG (after 14) into a flow of flash gas (see out top of 16) and a flow of reliquefied BOG (48) for returning to the storage tank (2);
a flash gas line (52, 32, 34, 36) configured to supply the flow of the flash gas from the liquefied gas drum (16) to the first heat exchanger (20) with the fourth flow of the further-compressed BOG (42) from the expander (12), such that a mixture of the flash gas (52) and the fourth flow of the further-compressed BOG (42) heat exchanges with the third flow of the further-compressed BOG (44) at the first heat exchanger (20) to cool the third flow (44), wherein the flash gas line (52, 32, 34, 36) extends to the fuel compressor (8) after heat exchanging with the third flow of the further-compressed BOG (44) at the first heat exchanger (20).
Jones does not explicitly teach a fuel supply line and a regasified gas delivery line to an onshore gas terminal and does not explicitly teach that the first pressure level is between 2 bar and 8 bar and the second pressure level is between 50 bar and 100 bar.  However, providing fuel supply lines to engines and consumers at various pressures suitable for the consumers is well known.  Jung teaches (Fig. 9B) it is well known to supply compressed BOG to an engine (DFDE) through a fuel supply line (to DFDE) at a pressure between 2 bar and 8 bar (para. 132, 5-8 bar) and a regasified gas delivery line (to Gas turbine) to another consumer (gas turbine) at a high pressure of 150 bara (para. 71) as different consumers employ higher and lower pressures.  Further, official notice is taken that onshore pipelines commonly have pressures in the claimed range including 500 to 1400 psi and therefore sending at least some further compressed BOG to an onshore pipeline at a pressure between 50 bar and 100 bar would provide the ordinary benefit of sending natural gas to other users.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Jones with a fuel supply line to feed some compressed BOG at 2 bar to 8 bar to a power generation engine for the purpose of providing fuel to an engine with available compressed BOG and to provide a regasified gas delivery line with a pressure of 50 to 100 bar to an onshore gas terminal for the purpose of providing delivery of fuel to other consumers at the appropriate pressure thereof and to provide natural gas fuel to other users through pipelines onshore. 
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive in view of the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 18, 2022